Citation Nr: 1441142	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-25 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a disability rating in excess of 30 percent for chronic maxillary sinusitis with sinus headaches.  

3.  Entitlement to a compensable disability rating for dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's service connection claim and denied the claims for increased ratings.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in October 2013.  At that time, the Board considered 12 separate issues.  The Board reopened a claim for service connection for a psychiatric disorder; it denied a claim for service connection for bilateral hearing loss; it dismissed 5 claims that the Veteran requested to withdraw; and it remanded five claims, including the three listed above.

Following the Board's remand, VA granted service connection for a psychiatric disorder and for migraines in a July 2014 rating decision; these claims are no longer before the Board.  The development ordered for the remaining issues has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  The Veteran currently suffers from tinnitus that is either causally related to his active service or is secondary to his service-connected sinusitis.  

2.  The Veteran's maxillary sinusitis has never required surgery.  

3.  The evidence shows that the Veteran's service-connected dermatophytosis affects 10 percent of his body, but does not affect 20 to 40 percent of his body or exposed areas or require the use of systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for an increased rating for chronic maxillary sinusitis with sinus headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code (DC) 6513 (2013).

3.  The criteria for a 10 percent rating for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes (DC) 7800-7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his August 2013 hearing, the Veteran waived any error as to the content or timing of the notice provided to him.  The duty to notify is satisfied.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The Veteran has undergone numerous examinations related to his claims on appeal; the record does not reflect that these examinations were inadequate for rating purposes.  Instead, these examinations contain sufficient information to determine proper ratings or whether service connection is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for Tinnitus

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

The Veteran currently suffers from tinnitus, as shown by both VA examinations and the Veteran's lay statements.  The current disability criterion is met.  

There is no evidence that the Veteran complained of or was treated for tinnitus during his active service.  That said, the Veteran's DD-214 reflects that he was a jet engine mechanic.  In letters to VA and at his Travel Board hearing, the Veteran spoke of his in-service noise exposure.  Given the Veteran's military occupational specialty and his testimony, the in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's tinnitus is related to his in-service noise exposure, or whether it is related secondarily to one of his service-connected disabilities.  Though the various VA examiners have concluded that his tinnitus is not related to his active service, the Veteran has stated that his ringing in his ears began in service and has continued since then.  Further, though he did not state so explicitly, the examiner from the Veteran's May 2014 examination suggested that his disability could be related to his service-connected sinusitis.  

Between the Veteran's statements and the suggestion of the May 2014 examiner, there is sufficient evidence to relate the Veteran's tinnitus to his active service or to a service-connected disability.  In any event, there is certainly not a preponderance of the evidence against the claim.  Service connection for tinnitus is warranted.  

III.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Chronic Maxillary Sinusitis 

The Veteran's sinusitis has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513.  That Code specifies that maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  Under that Formula, a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher, 50 percent evaluation is provided following radical surgery with chronic osteomyelitis, or for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

Thus, to warrant an increased rating for his sinusitis, some form of surgery (either a single "radical" operation, or "repeated" lesser surgeries) is required.  

A review of the Veteran's medical records reveals no evidence of any surgery whatsoever.  The January 2014 VA examination report specifically noted that the Veteran has never had sinus surgery.  There are no medical records or lay statements reflecting that the Veteran has undergone sinus surgery.  In the absence of surgery, an increased schedular rating is not warranted.   

The Veteran's service-connected sinusitis results in headaches and incapacitating episodes.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected sinusitis is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating for sinusitis; there is no doubt to be resolved; and an increased rating for sinusitis is not warranted.

Dermatophytosis

Diagnostic Codes for skin disabilities are found at 38 C.F.R. § 4.118; this regulation was amended in October 2008.  As the Veteran filed his claim for increase in November 2008, only the new regulations are applicable.

The Veteran's disability is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  That code, covering dermatophytosis, indicates that the disability is to be rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending on the predominant disability.  

Diagnostic Code 7806 covers dermatitis; that Code assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or less than 5 percent of the exposed area, and requires no more than topical therapy required during the past 12-month period.  

A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.

A 30 percent rating requires the skin condition to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period.

At a February 2009 VA examination, the Veteran reported using an antifungal cream applied topically twice daily as needed.  He stated that he used the cream about 6 times in the last year, lasting 10 to 14 days for each treatment.  

Upon examination, the examiner noted that the Veteran has mildly hypopigmented skin on his back.  The examiner determined that this affected 0 percent of his exposed area and 10 percent of his total body surface.  He diagnosed the Veteran as suffering from mild dermatophytosis.  

At his August 2013 hearing, the Veteran stated that, during periods of flare-up, his skin condition could affect 20 to 25 percent of his body.  He also stated that he uses a topical cream to treat his disability.  

At a December 2013 VA examination, the Veteran was again diagnosed as suffering from dermatophytosis.  The examiner stated that there was no evidence of scarring from this disability.  He stated that the Veteran uses topical medication constantly or near constantly.  The examiner found that the Veteran's skin condition affected areas on his back; there was no erythema and no inflammation.  He determined that the total body area affected is less than 5 percent, and that 0 percent of exposed areas of his body were affected.

Given this evidence, an increased, 10 percent rating is warranted as the February 2009 examination found that the Veteran's skin disability covered 10 percent of his total body surface.  

A 30 percent rating, however, requires a skin condition to cover 20 to 40 percent of the entire body or exposed area, or systemic therapy.  The only evidence that the Veteran's skin disability covers this percentage of his body comes from the Veteran's statements.  His statements are far outweighed by the medical evidence of record which includes numerous treatment records and two skin examinations and shows that no medical professional has ever noted that the Veteran's skin disability affected more than 10 percent of his body.  Further, there is no evidence that the Veteran's skin disability has required more than topical therapy.  

The rating criteria reasonably describe the Veteran's disability level, including all the manifestations present on examination.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected skin disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  







ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to a disability rating in excess of 30 percent for chronic maxillary sinusitis with sinus headaches is denied.  

Entitlement to a 10 percent disability rating for dermatitis is granted. 




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


